United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-10329
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAMIE PERKINS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-2042-M
                    USDC No. 3:97-CR-55-21-T
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jamie Perkins, a federal prisoner, appeals the denial of his

28 U.S.C. § 2255 motion, in which he challenged his drug and

firearms convictions.    He asserts that the rule set forth in

Castillo v. United States, 530 U.S. 120 (2000), renders his

conviction for using and carrying a “short-barreled shotgun”

invalid and requires resentencing on his other conviction for

using and carrying a firearm during a drug offense, as he would


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10329
                               -2-

no longer have two firearm convictions.   Castillo is not

retroactively applicable to cases on collateral review.     See

United States v. Gonzales, 327 F.3d 416, 418-22 (5th Cir. 2003).

Consequently, the judgment of the district court denying relief

on Perkins’s 28 U.S.C. § 2255 motion is AFFIRMED.